 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                      CASE NO. 2:17-CR-00234-TLN
12                                Plaintiff,        STIPULATION REGARDING EXCLUDABLE
                                                    TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                     ACT; FINDINGS AND ORDER
14   RICARDO VILLA,                                 DATE: April 2, 2020
                                                    TIME: 9:30 a.m.
15                                Defendant.        COURT: Hon. Troy L. Nunley
16

17                                             STIPULATION

18         1.     By previous order, this matter was set for status on April 2, 2020.

19         2.     By this stipulation, the defendant now moves to continue the status

20 conference until June 11, 2020, at 9:30 a.m., and to exclude time between April 2, 2020,

21 and June 11, 2020, under Local Code T4.

22         3.     The parties agree and stipulate, and request that the Court find the

23 following:

24                a)      The government has represented that the discovery associated with

25         this case includes over 14,000 pages and several hours of recorded telephone

26         conversations. All of this discovery has been produced directly to counsel.

27                b)      Defense counsel desires additional time to review the discovery,

28         conduct research into the case, to discuss the case with her client, and otherwise


      STIPULATION REGARDING EXCLUDABLE TIME         1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         prepare for trial in this matter.

 2                c)      On February 27, 2020, the parties appeared for a status hearing. At

 3         the hearing and pursuant to the request of the parties, the Court ordered Probation

 4         to complete a criminal history calculation for a pre-plea report. The parties

 5         anticipate that completion of the criminal history calculation will result in

 6         resolution of the case. The criminal history calculation has not yet been completed.

 7         The parties anticipate the calculation will be complete by June 11, 2020.

 8                d)      Counsel for the defendant believe that failure to grant the above-

 9         requested continuance would deny her the reasonable time necessary for effective

10         preparation, taking into account the exercise of due diligence.

11                e)      The government does not object to the continuance.

12                f)      Based on the above-stated findings, the ends of justice served by

13         continuing the case as requested outweigh the interest of the public and the

14         defendant in a trial within the original date prescribed by the Speedy Trial Act.

15                g)      For the purpose of computing time under the Speedy Trial Act, 18

16         U.S.C. § 3161, et seq., within which trial must commence, the time period of April 2,

17         2020, to June 11, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§

18         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

19         by the Court at defendant’s request on the basis of the Court’s finding that the ends

20         of justice served by taking such action outweigh the best interest of the public and

21         the defendant in a speedy trial.

22         4.     Nothing in this stipulation and order shall preclude a finding that other

23 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

24 the period within which a trial must commence.

25         IT IS SO STIPULATED.

26 ///

27 ///

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1

2    Dated: March 24, 2020                        MCGREGOR W. SCOTT
                                                  United States Attorney
3

4                                                 /s/ JUSTIN L. LEE
                                                  JUSTIN L. LEE
5                                                 Assistant United States Attorney
6

7
     Dated: March 24, 2020                        /s/ DINA SANTOS
8                                                 DINA SANTOS
                                                  (as authorized on March 24, 2020)
9                                                 Counsel for Defendant
                                                  Ricardo Villa
10

11

12
                                      FINDINGS AND ORDER
13
          IT IS SO FOUND AND ORDERED this 24th day of March, 2020.
14

15

16

17
                                                         Troy L. Nunley
18                                                       United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
